Exhibit 99.2 BB&T Corporation Quarterly Performance Summary First Quarter 2012 BB&T Corporation Quarterly Performance Summary Table of Contents Page Financial Highlights 1 Financial Highlights - Five Quarter Trend 2 Consolidated Statements of Income 3 Consolidated Statements of Income - Five Quarter Trend 4 Lines of Business Financial Performance 5 Lines of Business Financial Performance - Five Quarter Trend 6 Consolidated Balance Sheets 8 Consolidated Balance Sheets - Five Quarter Trend 9 Average Balance Sheets 10 Average Balance Sheets - Five Quarter Trend 11 Average Balances and Rates - Quarters 12 Credit Quality 14 Credit Quality - Supplemental Information 17 Capital Information - Five Quarter Trend 18 Selected Items & Additional Information 19 NON-GAAP Reconciliation Table 20 BB&T Corporation Financial Highlights (Dollars in millions, except per share data, shares in thousands) Year-to-Date March 31 % 2012 2011 Change Summary Income Statement Interest income $ 1,780 $ 1,713 3.9 % Interest expense 307 392 (21.7 ) Net interest income - taxable equivalent 1,473 1,321 11.5 Less: Taxable-equivalent adjustment 37 36 2.8 Net interest income 1,436 1,285 11.8 Provision for credit losses 288 340 (15.3 ) Net interest income after provision for credit losses 1,148 945 21.5 Noninterest income 871 714 22.0 Noninterest expense 1,385 1,372 0.9 Income before income taxes 634 287 120.9 Provision for income taxes 189 53 NM Net income 445 234 90.2 Noncontrolling interest 14 9 55.6 Net income available to common shareholders 431 225 91.6 Per Common Share Data Earnings Basic $ 0.62 $ 0.32 93.8 % Diluted 0.61 0.32 90.6 Cash dividends declared (1) 0.20 0.17 17.6 Book value 25.51 23.86 6.9 Tangible book value (2) 17.12 15.59 9.8 End of period shares outstanding (in thousands) 698,454 696,285 0.3 Weighted average shares (in thousands) Basic 697,685 695,309 0.3 Diluted 707,369 704,101 0.5 Performance Ratios Return on average assets 1.03 % 0.60 % Return on average common shareholders' equity 9.75 5.48 Net interest margin - taxable equivalent 3.93 4.01 Fee income ratio (3) 41.0 40.1 Efficiency ratio (3) 52.0 57.1 Credit Quality (including amounts related to covered loans and covered foreclosed property) Nonperforming assets as a percentage of Total assets 1.50 % 2.69 % Loans and leases plus foreclosed property 2.35 3.97 Net charge-offs as a percentage of average loans and leases 1.28 1.56 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.02 2.58 Ratio of allowance for loan and lease losses to nonperforming loans and leases held for investment 1.18 X 1.09 X Average Balances Total assets $ 173,969 $ 156,931 10.9 % Total securities (4) 36,589 25,059 46.0 Loans and leases 110,403 105,294 4.9 Deposits 124,606 105,614 18.0 Shareholders' equity 17,829 16,673 6.9 Period-End Balances Total assets $ 174,752 $ 157,039 11.3 % Total securities (4) 37,865 26,220 44.4 Loans and leases 110,686 104,887 5.5 Deposits 124,157 106,913 16.1 Shareholders' equity 17,882 16,670 7.3 Capital Ratios (5) Risk-based Tier 1 12.7 % 12.1 % Total 16.2 15.8 Leverage 9.1 9.3 Tangible common equity (2) 7.1 7.2 Tier 1 common equity to risk-weighted assets (2) 10.0 9.3 Applicable ratios are annualized. (1 ) BB&T Corporation declared a special one-time dividend of $0.01 per common share in the first quarter of 2011. (2 ) Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. See the calculations and management's reasons for using these measures on page 18 of this supplement. (3 ) Excludes securities gains (losses), foreclosed property expense, amortization of intangible assets, merger-related and restructuring charges, the impacts of FDIC loss share accounting, and other selected items as detailed on page 19 of this supplement. See Non-GAAP reconciliations on page 20 of this supplement. (4 ) Total securities includes securities available for sale (AFS) and securities held to maturity (HTM). Average balances reflect both AFS and HTM securities at amortized cost. Period-end balances reflect AFS securities at fair value and HTM securities at amortized cost. (5 ) Current quarter regulatory capital information is preliminary. Return to Table of Contents 1 BB&T Corporation Financial Highlights - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) Quarter Ended March 31 Dec. 31 Sept. 30 June 30 March 31 2012 2011 2011 2011 Summary Income Statement Interest income $ 1,780 $ 1,807 $ 1,788 $ 1,727 $ 1,713 Interest expense 307 318 334 337 392 Net interest income - taxable equivalent 1,473 1,489 1,454 1,390 1,321 Less: Taxable-equivalent adjustment 37 37 38 36 36 Net interest income 1,436 1,452 1,416 1,354 1,285 Provision for credit losses 288 272 250 328 340 Net interest income after provision for credit losses 1,148 1,180 1,166 1,026 945 Noninterest income 871 922 690 787 714 Noninterest expense 1,385 1,618 1,417 1,395 1,372 Income before income taxes 634 484 439 418 287 Provision for income taxes 189 84 68 91 53 Net income 445 400 371 327 234 Noncontrolling interest 14 9 5 20 9 Net income available to common shareholders 431 391 366 307 225 Per Common Share Data Earnings Basic $ 0.62 $ 0.56 $ 0.52 $ 0.44 $ 0.32 Diluted 0.61 0.55 0.52 0.44 0.32 Cash dividends declared (1) 0.20 0.16 0.16 0.16 0.17 Book value 25.51 24.98 25.07 24.37 23.86 Tangible book value (2) 17.12 16.73 16.42 15.95 15.59 End of period shares outstanding (in thousands) 698,454 697,143 697,101 696,894 696,285 Weighted average shares (in thousands) Basic 697,685 697,117 697,052 696,625 695,309 Diluted 707,369 706,178 705,604 704,969 704,101 Performance Ratios Return on average assets 1.03 % 0.93 % 0.89 % 0.83 % 0.60 % Return on average common shareholders' equity 9.75 8.76 8.30 7.25 5.48 Net interest margin - taxable equivalent 3.93 4.02 4.09 4.15 4.01 Fee income ratio (3) 41.0 38.4 39.3 40.8 40.1 Efficiency ratio (3) 52.0 53.5 54.6 55.8 57.1 Credit Quality (including amounts related to covered loans and covered foreclosed property) Nonperforming assets as a percentage of Total assets 1.50 % 1.62 % 1.98 % 2.32 % 2.69 % Loans and leases plus foreclosed property 2.35 2.52 3.05 3.46 3.97 Net charge-offs as a percentage of average loans and leases 1.28 1.44 1.57 1.71 1.56 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.02 2.10 2.25 2.43 2.58 Ratio of allowance for loan and lease losses to nonperforming loans and leases held for investment 1.18 X 1.21 X 1.20 X 1.22 X 1.09 X Average Balances Total assets $ 173,969 $ 171,496 $ 165,520 $ 157,730 $ 156,931 Total securities (4) 36,589 35,867 31,567 27,060 25,059 Loans and leases 110,403 108,523 105,658 104,341 105,294 Deposits 124,606 121,925 115,056 106,466 105,614 Shareholders' equity 17,829 17,755 17,551 17,072 16,673 Period-End Balances Total assets $ 174,752 $ 174,579 $ 167,677 $ 159,310 $ 157,039 Total securities (4) 37,865 36,407 32,784 27,961 26,220 Loans and leases 110,686 111,205 107,449 105,350 104,887 Deposits 124,157 124,939 117,567 108,064 106,913 Shareholders' equity 17,882 17,480 17,541 17,049 16,670 Capital Ratios (5) Risk-based Tier 1 12.7 % 12.5 % 12.6 % 12.4 % 12.1 % Total 16.2 15.7 16.1 16.1 15.8 Leverage 9.1 9.0 9.2 9.5 9.3 Tangible common equity (2) 7.1 6.9 7.1 7.2 7.2 Tier 1 common equity to risk-weighted assets (2) 10.0 9.7 9.8 9.6 9.3 Applicable ratios are annualized. (1 ) BB&T Corporation declared a special one-time dividend of $0.01 per common share in the first quarter of 2011. (2 ) Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. See the calculations and management's reasons for using these measures on page 18 of this supplement. (3 ) Excludes securities gains (losses), foreclosed property expense, amortization of intangible assets, merger-related and restructuring charges, the impacts of FDIC loss share accounting, and other selected items as detailed on page 19 of this supplement. See Non-GAAP reconciliations on page 20 of this supplement. (4 ) Total securities includes securities available for sale (AFS) and securities held to maturity (HTM). Average balances reflect both AFS and HTM securities at amortized cost. Period-end balances reflect AFS securities at fair value and HTM securities at amortized cost. (5 ) Current regulatory capital information is preliminary. Return to Table of Contents 2 BB&T Corporation Consolidated Statements of Income (Dollars in millions, except per share data, shares in thousands) Year-to-Date March 31 Change 2012 2011 $ % Interest Income Interest and fees on loans and leases $ 1,502 $ 1,520 $ (18 ) (1.2 ) % Interest and dividends on securities 234 150 84 56.0 Interest on other earning assets 7 6 1 16.7 Total interest income 1,743 1,676 67 4.0 Interest Expense Interest on deposits 121 171 (50 ) (29.2 ) Interest on federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 1 4 (3 ) (75.0 ) Interest on long-term debt 185 216 (31 ) (14.4 ) Total interest expense 307 391 (84 ) (21.5 ) Net interest income 1,436 1,285 151 11.8 Provision for credit losses 288 340 (52 ) (15.3 ) Net interest income after provision for credit loss 1,148 945 203 21.5 Noninterest income Insurance income 271 250 21 8.4 Service charges on deposits 137 135 2 1.5 Mortgage banking income 216 95 121 127.4 Investment banking and brokerage fees and commissions 89 87 2 2.3 Checkcard fees 43 72 (29 ) (40.3 ) Bankcard fees and merchant discounts 54 46 8 17.4 Trust and investment advisory revenues 45 43 2 4.7 Income from bank-owned life insurance 30 30 - - FDIC loss share income, net (57 ) (58 ) 1 (1.7 ) Securities gains (losses), net (9 ) - (9 ) NM Other income 52 14 38 NM Total noninterest income 871 714 157 22.0 Noninterest Expense Personnel expense 730 694 36 5.2 Foreclosed property expense 92 143 (51 ) (35.7 ) Occupancy and equipment expense 153 154 (1 ) (0.6 ) Loan processing expenses 63 56 7 12.5 Regulatory charges 41 61 (20 ) (32.8 ) Professional services 35 31 4 12.9 Software expense 32 26 6 23.1 Amortization of intangibles 22 26 (4 ) (15.4 ) Merger-related and restructuring charges, net 12 (2 ) 14 NM Other expenses 205 183 22 12.0 Total noninterest expense 1,385 1,372 13 0.9 Earnings Income before income taxes 634 287 347 120.9 Provision for income taxes 189 53 136 NM Net Income 445 234 211 90.2 Noncontrolling interest 14 9 5 55.6 Net income available to common shareholders $ 431 $ 225 $ 206 91.6 % Earnings Per Common Share Basic $ 0.62 $ 0.32 $ 0.30 93.8 % Diluted 0.61 0.32 0.29 90.6 Weighted Average Shares Outstanding Basic 697,685 695,309 2,376 0.3 Diluted 707,369 704,101 3,268 0.5 NM - not meaningful. Return to Table of Contents 3 BB&T Corporation Consolidated Statements of Income - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) Quarter Ended March 31 Dec. 31 Sept. 30 June 30 March 31 Interest Income Interest and fees on loans and leases $ 1,502 $ 1,530 $ 1,546 $ 1,523 $ 1,520 Interest and dividends on securities 234 235 199 163 150 Interest on other earning assets 7 4 5 4 6 Total interest income 1,743 1,769 1,750 1,690 1,676 Interest Expense Interest on deposits 121 137 150 152 171 Interest on federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 1 1 3 3 4 Interest on long-term debt 185 179 181 181 216 Total interest expense 307 317 334 336 391 Net interest income 1,436 1,452 1,416 1,354 1,285 Provision for credit losses 288 272 250 328 340 Net interest income after provision for credit loss 1,148 1,180 1,166 1,026 945 Noninterest income Insurance income 271 254 241 299 250 Service charges on deposits 137 142 141 145 135 Mortgage banking income 216 135 123 83 95 Investment banking and brokerage fees and commissions 89 75 81 90 87 Checkcard fees 43 42 78 79 72 Bankcard fees and merchant discounts 54 55 51 52 46 Trust and investment advisory revenues 45 42 43 45 43 Income from bank-owned life insurance 30 30 33 29 30 FDIC loss share income, net (57 ) (46 ) (104 ) (81 ) (58 ) Securities gains (losses), net (9 ) 103 (39 ) (2 ) - Other income 52 90 42 48 14 Total noninterest income 871 922 690 787 714 Noninterest Expense Personnel expense 730 679 671 683 694 Foreclosed property expense 92 346 168 145 143 Occupancy and equipment expense 153 159 151 152 154 Loan processing expenses 63 59 55 57 56 Regulatory charges 41 46 46 59 61 Professional services 35 49 56 38 31 Software expense 32 33 30 29 26 Amortization of intangibles 22 24 24 25 26 Merger-related and restructuring charges, net 12 16 - 2 (2 ) Other expenses 205 207 216 205 183 Total noninterest expense 1,385 1,618 1,417 1,395 1,372 Earnings Income before income taxes 634 484 439 418 287 Provision for income taxes 189 84 68 91 53 Net Income 445 400 371 327 234 Noncontrolling interest 14 9 5 20 9 Net income available to common shareholders $ 431 $ 391 $ 366 $ 307 $ 225 Earnings Per Common Share Basic $ 0.62 $ 0.56 $ 0.52 $ 0.44 $ 0.32 Diluted 0.61 0.55 0.52 0.44 0.32 Weighted Average Shares Outstanding Basic 697,685 697,117 697,052 696,625 695,309 Diluted 707,369 706,178 705,604 704,969 704,101 Return to Table of Contents 4 BB&T Corporation Lines of Business Financial Performance (1) Year-To-Date March 31, 2012 and 2011 (Dollars in millions) Residential Dealer Community Banking Mortgage Banking Financial Services Specialized Lending March 31 March 31 Percent March 31 March 31 Percent March 31 March 31 Percent March 31 March 31 Percent Change Change Change Change Net interest income (expense) $ 506 $ 469 7.9 % $ 278 $ 254 9.4 % $ 210 $ 210 - % $ 167 $ 150 11.3 % Net intersegment interest income (expense) 430 (17.2 ) (191 ) (183 ) 4.4 (59 ) (73 ) (19.2 ) (44 ) (45 ) (2.2 ) Net interest income (expense) and intersegment 899 (4.1 ) 87 71 22.5 151 137 10.2 123 105 17.1 Allocated provision for loan and lease losses 255 204 25.0 (22 ) 79 (127.8 ) 27 33 (18.2 ) 27 4 NM Noninterest income 268 193 38.9 195 75 160.0 2 2 - 52 50 4.0 Intersegment net referral fees (expense) 39 33 18.2 - - NM - - NM - - NM Noninterest expense 487 538 (9.5 ) 85 63 34.9 25 22 13.6 63 55 14.5 Amortization of intangibles 9 13 (30.8 ) - - NM - - NM 1 1 - Allocated corporate expenses 256 226 13.3 14 12 16.7 9 9 - 19 15 26.7 Income (loss) before income taxes 162 144 12.5 205 (8 ) NM 92 75 22.7 65 80 (18.8 ) Provision (benefit) for income taxes 57 51 11.8 77 (3 ) NM 35 28 25.0 12 17 (29.4 ) Segment net income (loss) $ 105 $ 93 12.9 $ 128 $ (5 ) NM $ 57 $ 47 21.3 $ 53 $ 63 (15.9 ) Identifiable segment assets (period end) $ 60,750 $ 62,295 (2.5 ) $ 25,288 $ 21,669 16.7 $ 10,050 $ 9,480 6.0 $ 16,891 $ 14,407 17.2 Other, Treasury Total BB&T Insurance Services Financial Services & Corporate (2) Corporation March 31 March 31 Percent March 31 March 31 Percent March 31 March 31 Percent March 31 March 31 Percent 2012 Change Change Change Change Net interest income (expense) $ 1 $ 1 - % $ 27 $ 23 17.4 % $ 247 $ 178 38.8 % $ 1,436 $ 1,285 11.8 % Net intersegment interest income (expense) 1 2 (50.0 ) 80 56 42.9 (143 ) (187 ) (23.5 ) - - NM Net interest income (expense) and intersegment 2 3 (33.3 ) 107 79 35.4 104 (9 ) NM 1,436 1,285 11.8 Allocated provision for loan and lease losses - - NM 14 (9 ) NM (13 ) 29 (144.8 ) 288 340 (15.3 ) Noninterest income 270 249 8.4 178 166 7.2 (94 ) (21 ) NM 871 714 22.0 Intersegment net referral fees (expense) - - NM 6 5 20.0 (45 ) (38 ) 18.4 - - NM Noninterest expense 212 195 8.7 153 143 7.0 338 330 2.4 1,363 1,346 1.3 Amortization of intangibles 10 10 - 1 1 - 1 1 - 22 26 (15.4 ) Allocated corporate expenses 20 17 17.6 23 13 76.9 (341 ) (292 ) 16.8 - - NM Income (loss) before income taxes 30 30 - 100 102 (2.0 ) (20 ) (136 ) (85.3 ) 634 287 120.9 Provision (benefit) for income taxes 7 9 (22.2 ) 37 37 - (36 ) (86 ) (58.1 ) 189 53 NM Segment net income (loss) $ 23 $ 21 9.5 $ 63 $ 65 (3.1 ) $ 16 $ (50 ) (132.0 ) $ 445 $ 234 90.2 Identifiable segment assets (period end) $ 2,311 $ 2,252 2.6 $ 7,790 $ 5,874 32.6 $ 51,672 $ 41,062 25.8 $ 174,752 $ 157,039 11.3 (1 ) Lines of business results are preliminary. (2 ) Includes financial data from subsidiaries below the quantitative and qualitative thresholds requiring disclosure. NM - not meaningful. Return to Table of Contents 5 BB&T Corporation Lines of Business Financial Performance - Five Quarter Trend (1) (Dollars in millions) Quarter Ended Community Banking March 31 Dec. 31 Sept. 30 June 30 March 31 2012 2011 2011 2011 2011 Net interest income (expense) $ 506 $ 499 $ 486 $ 483 $ 469 Net intersegment interest income (expense) 356 388 405 419 430 Net interest income (expense) and intersegment 862 887 891 902 899 Allocated provision for loan and lease losses 255 118 142 125 204 Noninterest income 268 242 284 298 193 Intersegment net referral fees (expense) 39 40 32 28 33 Noninterest expense 487 740 549 526 538 Amortization of intangibles 9 11 11 12 13 Allocated corporate expenses 256 225 224 224 226 Income (loss) before income taxes 162 75 281 341 144 Provision (benefit) for income taxes 57 24 102 125 51 Segment net income (loss) $ 105 $ 51 $ 179 $ 216 $ 93 Identifiable segment assets (period end) $ 60,750 $ 61,072 $ 61,008 $ 61,410 $ 62,295 Quarter Ended Residential Mortgage Banking March 31 Dec. 31 Sept. 30 June 30 March 31 2012 2011 2011 2011 2011 Net interest income (expense) $ 278 $ 272 $ 255 $ 244 $ 254 Net intersegment interest income (expense) (191 ) (187 ) (182 ) (182 ) (183 ) Net interest income (expense) and intersegment 87 85 73 62 71 Allocated provision for loan and lease losses (22 ) 39 56 146 79 Noninterest income 195 111 100 63 75 Intersegment net referral fees (expense) - Noninterest expense 85 86 78 69 63 Amortization of intangibles - Allocated corporate expenses 14 12 12 12 12 Income (loss) before income taxes 205 59 27 (102 ) (8 ) Provision (benefit) for income taxes 77 22 10 (38 ) (3 ) Segment net income (loss) $ 128 $ 37 $ 17 $ (64 ) $ (5 ) Identifiable segment assets (period end) $ 25,288 $ 25,471 $ 23,270 $ 21,625 $ 21,669 Quarter Ended Dealer Financial Services March 31 Dec. 31 Sept. 30 June 30 March 31 2012 2011 2011 2011 2011 Net interest income (expense) $ 210 $ 213 $ 217 $ 212 $ 210 Net intersegment interest income (expense) (59 ) (62 ) (67 ) (68 ) (73 ) Net interest income (expense) and intersegment 151 151 150 144 137 Allocated provision for loan and lease losses 27 42 24 26 33 Noninterest income 2 1 2 2 2 Intersegment net referral fees (expense) - Noninterest expense 25 23 22 23 22 Amortization of intangibles - - - 1 - Allocated corporate expenses 9 9 10 10 9 Income (loss) before income taxes 92 78 96 86 75 Provision (benefit) for income taxes 35 29 36 33 28 Segment net income (loss) $ 57 $ 49 $ 60 $ 53 $ 47 Identifiable segment assets (period end) $ 10,050 $ 9,874 $ 9,803 $ 9,681 $ 9,480 Quarter Ended Specialized Lending March 31 Dec. 31 Sept. 30 June 30 March 31 2012 2011 2011 2011 2011 Net interest income (expense) $ 167 $ 167 $ 164 $ 155 $ 150 Net intersegment interest income (expense) (44 ) (48 ) (47 ) (44 ) (45 ) Net interest income (expense) and intersegment 123 119 117 111 105 Allocated provision for loan and lease losses 27 23 27 17 4 Noninterest income 52 57 53 50 50 Intersegment net referral fees (expense) - Noninterest expense 63 58 61 59 55 Amortization of intangibles 1 2 1 2 1 Allocated corporate expenses 19 15 16 15 15 Income (loss) before income taxes 65 78 65 68 80 Provision (benefit) for income taxes 12 15 11 13 17 Segment net income (loss) $ 53 $ 63 $ 54 $ 55 $ 63 Identifiable segment assets (period end) $ 16,891 $ 16,766 $ 16,089 $ 15,168 $ 14,407 (1) Lines of business results are preliminary. Return to Table of Contents 6 BB&T Corporation Lines of Business Financial Performance - Five Quarter Trend (1) (Dollars in millions) Quarter Ended Insurance Services March 31 Dec. 31 Sept. 30 June 30 March 31 2012 2011 2011 2011 2011 Net interest income (expense) $ 1 $ - $ 1 $ - $ 1 Net intersegment interest income (expense) 1 1 2 1 2 Net interest income (expense) and intersegment 2 1 3 1 3 Allocated provision for loan and lease losses - Noninterest income 270 256 238 297 249 Intersegment net referral fees (expense) - Noninterest expense 212 187 198 206 195 Amortization of intangibles 10 11 10 11 10 Allocated corporate expenses 20 22 17 17 17 Income (loss) before income taxes 30 37 16 64 30 Provision (benefit) for income taxes 7 12 5 18 9 Segment net income (loss) $ 23 $ 25 $ 11 $ 46 $ 21 Identifiable segment assets (period end) $ 2,311 $ 2,352 $ 2,135 $ 2,343 $ 2,252 Quarter Ended Financial Services March 31 Dec. 31 Sept. 30 June 30 March 31 2012 2011 2011 2011 2011 Net interest income (expense) $ 27 $ 29 $ 27 $ 28 $ 23 Net intersegment interest income (expense) 80 80 70 60 56 Net interest income (expense) and intersegment 107 109 97 88 79 Allocated provision for loan and lease losses 14 9 1 (2 ) (9 ) Noninterest income 178 183 171 173 166 Intersegment net referral fees (expense) 6 6 5 4 5 Noninterest expense 153 143 142 146 143 Amortization of intangibles 1 1 - 1 1 Allocated corporate expenses 23 14 15 13 13 Income (loss) before income taxes 100 131 115 107 102 Provision (benefit) for income taxes 37 48 42 40 37 Segment net income (loss) $ 63 $ 83 $ 73 $ 67 $ 65 Identifiable segment assets (period end) $ 7,790 $ 7,413 $ 6,561 $ 6,233 $ 5,874 Quarter Ended Other, Treasury & Corporate (2) March 31 Dec. 31 Sept. 30 June 30 March 31 2012 2011 2011 2011 2011 Net interest income (expense) $ 247 $ 272 $ 266 $ 232 $ 178 Net intersegment interest income (expense) (143 ) (172 ) (181 ) (186 ) (187 ) Net interest income (expense) and intersegment 104 100 85 46 (9 ) Allocated provision for loan and lease losses (13 ) 41 - 16 29 Noninterest income (94 ) 72 (158 ) (96 ) (21 ) Intersegment net referral fees (expense) (45 ) (46 ) (37 ) (32 ) (38 ) Noninterest expense 338 357 343 341 330 Amortization of intangibles 1 (1 ) 2 (2 ) 1 Allocated corporate expenses (341 ) (297 ) (294 ) (291 ) (292 ) Income (loss) before income taxes (20 ) 26 (161 ) (146 ) (136 ) Provision (benefit) for income taxes (36 ) (66 ) (138 ) (100 ) (86 ) Segment net income (loss) $ 16 $ 92 $ (23 ) $ (46 ) $ (50 ) Identifiable segment assets (period end) $ 51,672 $ 51,631 $ 48,811 $ 42,850 $ 41,062 Quarter Ended Total BB&T Corporation March 31 Dec. 31 Sept. 30 June 30 March 31 2012 2011 2011 2011 2011 Net interest income (expense) $ 1,436 $ 1,452 $ 1,416 $ 1,354 $ 1,285 Net intersegment interest income (expense) - Net interest income (expense) and intersegment 1,436 1,452 1,416 1,354 1,285 Allocated provision for loan and lease losses 288 272 250 328 340 Noninterest income 871 922 690 787 714 Intersegment net referral fees (expense) - Noninterest expense 1,363 1,594 1,393 1,370 1,346 Amortization of intangibles 22 24 24 25 26 Allocated corporate expenses - Income (loss) before income taxes 634 484 439 418 287 Provision (benefit) for income taxes 189 84 68 91 53 Segment net income (loss) $ 445 $ 400 $ 371 $ 327 $ 234 Identifiable segment assets (period end) $ 174,752 $ 174,579 $ 167,677 $ 159,310 $ 157,039 (1) Lines of business results are preliminary. (2) Includes financial data from subsidiaries below the quantitative and qualitative thresholds requiring disclosure. Return to Table of Contents 7 BB&T Corporation Consolidated Balance Sheets (Dollars in millions) As of March 31 Change 2012 2011 $ % Assets Cash and due from banks $ 1,336 $ 1,030 $ 306 29.7 % Interest-bearing deposits with banks 2,464 865 1,599 184.9 Federal funds sold and securities purchased under resale agreements or similar arrangements 252 305 (53 ) (17.4 ) Segregated cash due from banks 20 153 (133 ) (86.9 ) Trading securities at fair value 589 730 (141 ) (19.3 ) Securities available for sale at fair value (1) 24,380 17,887 6,493 36.3 Securities held to maturity 13,485 8,333 5,152 61.8 Loans and leases: Commercial loans and leases Commercial and industrial 36,156 33,587 2,569 7.6 Commercial real estate—other 10,543 11,277 (734 ) (6.5 ) Commercial real estate—residential ADC (2) 1,823 3,061 (1,238 ) (40.4 ) Direct retail lending 14,862 13,612 1,250 9.2 Sales finance loans 7,587 7,121 466 6.5 Revolving credit loans 2,159 2,063 96 4.7 Residential mortgage loans 21,513 18,228 3,285 18.0 Other lending subsidiaries 8,951 7,767 1,184 15.2 Other acquired loans 35 56 (21 ) (37.5 ) Total loans and leases held for investment (excluding covered loans) 103,629 96,772 6,857 7.1 Covered loans 4,532 5,803 (1,271 ) (21.9 ) Total loans and leases held for investment 108,161 102,575 5,586 5.4 Loans held for sale 2,525 2,312 213 9.2 Total loans and leases 110,686 104,887 5,799 5.5 Allowance for loan and lease losses (2,181 ) (2,641 ) 460 (17.4 ) FDIC loss share receivable 949 1,580 (631 ) (39.9 ) Premises and equipment 1,822 1,830 (8 ) (0.4 ) Goodwill 6,077 6,014 63 1.0 Core deposit and other intangible assets 422 483 (61 ) (12.6 ) Residential mortgage servicing rights at fair value 696 928 (232 ) (25.0 ) Other assets (3) 13,755 14,655 (900 ) (6.1 ) Total assets $ 174,752 $ 157,039 $ 17,713 11.3 % Liabilities and Shareholders' Equity Deposits: Noninterest-bearing deposits $ 27,410 $ 21,864 $ 5,546 25.4 % Interest checking 20,318 17,701 2,617 14.8 Money market and savings 46,759 40,388 6,371 15.8 Certificates and other time deposits 29,648 25,952 3,696 14.2 Foreign office deposits - interest-bearing 22 1,008 (986 ) (97.8 ) Total deposits 124,157 106,913 17,244 16.1 Fed funds purchased, repos and other borrowings 3,436 5,186 (1,750 ) (33.7 ) Long-term debt 22,768 22,591 177 0.8 Other liabilities 6,509 5,679 830 14.6 Total liabilities 156,870 140,369 16,501 11.8 Shareholders' equity: Common stock 3,492 3,481 11 0.3 Additional paid-in capital 5,880 5,794 86 1.5 Retained earnings 9,064 8,042 1,022 12.7 Accumulated other comprehensive loss (616 ) (706 ) 90 (12.7 ) Noncontrolling interest 62 59 3 5.1 Total shareholders' equity 17,882 16,670 1,212 7.3 Total liabilities and shareholders' equity $ 174,752 $ 157,039 $ 17,713 11.3 % (1) Includes $1.6 billion and $1.7 billion at March 31, 2012 and 2011, respectively, covered by FDIC loss sharing agreements. (2) Commercial real estate - residential ADC represents residential acquisition, development and construction loans. (3) Includes $403 million and $401 million of foreclosed property and other assets covered by FDIC loss sharing agreements at March 31, 2012 and 2011, respectively. Return to Table of Contents 8 BB&T Corporation Consolidated Balance Sheets - Five Quarter Trend (Dollars in millions) As of March 31 Dec. 31 Sept. 30 June 30 March 31 2012 2011 2011 2011 2011 Assets Cash and due from banks $ 1,336 $ 1,562 $ 1,312 $ 1,199 $ 1,030 Interest-bearing deposits with banks 2,464 2,646 2,907 1,337 865 Federal funds sold and securities purchased under resale agreements or similar arrangements 252 136 185 250 305 Segregated cash due from banks 20 20 19 19 153 Trading securities at fair value 589 534 428 564 730 Securities available for sale at fair value (1) 24,380 22,313 24,649 19,409 17,887 Securities held to maturity 13,485 14,094 8,135 8,552 8,333 Loans and leases: Commercial loans and leases Commercial and industrial 36,156 36,415 34,817 34,166 33,587 Commercial real estate—other 10,543 10,689 10,931 11,134 11,277 Commercial real estate—residential ADC 1,823 2,061 2,414 2,689 3,061 Direct retail lending 14,862 14,467 13,882 13,679 13,612 Sales finance loans 7,587 7,401 7,265 7,236 7,121 Revolving credit loans 2,159 2,212 2,128 2,091 2,063 Residential mortgage loans 21,513 20,581 19,361 18,372 18,228 Other lending subsidiaries 8,951 8,737 8,636 8,464 7,767 Other acquired loans 35 39 47 50 56 Total loans and leases held for investment (excluding covered loans) 103,629 102,602 99,481 97,881 96,772 Covered loans 4,532 4,867 5,222 5,504 5,803 Total loans and leases held for investment 108,161 107,469 104,703 103,385 102,575 Loans held for sale 2,525 3,736 2,746 1,965 2,312 Total loans and leases 110,686 111,205 107,449 105,350 104,887 Allowance for loan and lease losses (2,181 ) (2,256 ) (2,355 ) (2,516 ) (2,641 ) FDIC loss share receivable 949 1,100 1,221 1,446 1,580 Premises and equipment 1,822 1,855 1,864 1,846 1,830 Goodwill 6,077 6,078 6,016 6,016 6,014 Core deposit and other intangible assets 422 444 433 457 483 Residential mortgage servicing rights at fair value 696 563 573 879 928 Other assets (2) 13,755 14,285 14,841 14,502 14,655 Total assets $ 174,752 $ 174,579 $ 167,677 $ 159,310 $ 157,039 Liabilities and Shareholders' Equity Deposits: Noninterest-bearing deposits $ 27,410 $ 25,684 $ 24,557 $ 22,507 $ 21,864 Interest checking 20,318 20,701 18,971 18,660 17,701 Money market and savings 46,759 44,618 43,858 39,356 40,388 Certificates and other time deposits 29,648 33,899 30,142 26,865 25,952 Foreign office deposits - interest-bearing 22 37 39 676 1,008 Total deposits 124,157 124,939 117,567 108,064 106,913 Fed funds purchased, repos and other borrowings 3,436 3,566 3,953 4,842 5,186 Long-term debt 22,768 21,803 22,153 23,380 22,591 Other liabilities 6,509 6,791 6,463 5,975 5,679 Total liabilities 156,870 157,099 150,136 142,261 140,369 Shareholders' equity: Common stock 3,492 3,486 3,486 3,484 3,481 Additional paid-in capital 5,880 5,873 5,856 5,830 5,794 Retained earnings 9,064 8,772 8,493 8,241 8,042 Accumulated other comprehensive loss (616 ) (713 ) (356 ) (574 ) (706 ) Noncontrolling interest 62 62 62 68 59 Total shareholders' equity 17,882 17,480 17,541 17,049 16,670 Total liabilities and shareholders' equity $ 174,752 $ 174,579 $ 167,677 $ 159,310 $ 157,039 (1) Includes $1.6 billion, $1.6 billion, $1.7 billion, $1.7 billion and $1.7 billion at March 31, 2012, December 31, 2011, September 30, 2011, June 30, 2011 and March 31, 2011, respectively, covered by FDIC loss sharing agreements. (2) Includes $403 million, $415 million, $387 million, $390 million and $401 million of foreclosed property and other assets covered by FDIC loss sharing agreements at March 31, 2012, December 31, 2011, September 30, 2011, June 30, 2011 and March 31, 2011, respectively. Return to Table of Contents 9 BB&T Corporation Average Balance Sheets (Dollars in millions) Year-to-Date March 31 Change 2012 2011 $ % Assets Total securities, at amortized cost (1) U.S. government-sponsored entities (GSE) $ 820 $ 93 $ 727 NM % Mortgage-backed securities issued by GSE 31,742 20,409 11,333 55.5 States and political subdivisions 1,858 1,969 (111 ) (5.6 ) Non-agency mortgage-backed securities 411 595 (184 ) (30.9 ) Other securities 532 750 (218 ) (29.1 ) Covered securities 1,226 1,243 (17 ) (1.4 ) Total securities 36,589 25,059 11,530 46.0 Other earning assets 3,502 2,978 524 17.6 Loans and leases Commercial loans and leases Commercial and industrial 36,021 33,433 2,588 7.7 Commercial real estate—other 10,678 11,368 (690 ) (6.1 ) Commercial real estate—residential ADC 1,989 3,281 (1,292 ) (39.4 ) Direct retail lending 14,674 13,672 1,002 7.3 Sales finance loans 7,516 7,080 436 6.2 Revolving credit loans 2,175 2,082 93 4.5 Residential mortgage loans 21,056 17,926 3,130 17.5 Other lending subsidiaries 8,668 7,797 871 11.2 Other acquired loans 38 57 (19 ) (33.3 ) Total loans and leases held for investment (excluding covered loans) 102,815 96,696 6,119 6.3 Covered loans 4,672 5,927 (1,255 ) (21.2 ) Total loans and leases held for investment 107,487 102,623 4,864 4.7 Loans held for sale 2,916 2,671 245 9.2 Total loans and leases 110,403 105,294 5,109 4.9 Total earning assets 150,494 133,331 17,163 12.9 Nonearning assets 23,475 23,600 (125 ) (0.5 ) Total assets $ 173,969 $ 156,931 $ 17,038 10.9 % Liabilities and Shareholders' Equity Deposits Noninterest-bearing deposits $ 26,173 $ 20,990 $ 5,183 24.7 % Interest checking 19,712 17,622 2,090 11.9 Money market and savings 45,667 38,724 6,943 17.9 Certificates and other time deposits 32,942 26,815 6,127 22.8 Foreign office deposits - interest-bearing 112 1,463 (1,351 ) (92.3 ) Total deposits 124,606 105,614 18,992 18.0 Fed funds purchased, repos and other borrowings 3,452 7,286 (3,834 ) (52.6 ) Long-term debt 21,720 21,879 (159 ) (0.7 ) Other liabilities 6,362 5,479 883 16.1 Total liabilities 156,140 140,258 15,882 11.3 Shareholders' equity 17,829 16,673 1,156 6.9 Total liabilities and shareholders' equity $ 173,969 $ 156,931 $ 17,038 10.9 % Average balances exclude basis adjustments for fair value hedges. (1) Total securities include securities available for sale and securities held to maturity. NM - not meaningful. Return to Table of Contents 10 BB&T Corporation Average Balance Sheets - Five Quarter Trend (Dollars in millions) Quarter Ended March 31 Dec. 31 Sept. 30 June 30 March 31 2012 2011 2011 2011 2011 Assets Total securities, at amortized cost (1) U.S. government-sponsored entities (GSE) $ 820 $ 709 $ 236 $ 106 $ 93 Mortgage-backed securities issued by GSE 31,742 31,053 27,104 22,516 20,409 States and political subdivisions 1,858 1,861 1,864 1,889 1,969 Non-agency mortgage-backed securities 411 459 511 547 595 Other securities 532 544 598 745 750 Covered securities 1,226 1,241 1,254 1,257 1,243 Total securities 36,589 35,867 31,567 27,060 25,059 Other earning assets 3,502 2,974 4,034 2,834 2,978 Loans and leases Commercial loans and leases Commercial and industrial 36,021 35,232 34,280 33,647 33,433 Commercial real estate—other 10,678 10,839 11,069 11,287 11,368 Commercial real estate—residential ADC 1,989 2,298 2,576 2,933 3,281 Direct retail lending 14,674 14,141 13,754 13,629 13,672 Sales finance loans 7,516 7,308 7,234 7,184 7,080 Revolving credit loans 2,175 2,159 2,109 2,070 2,082 Residential mortgage loans 21,056 20,051 18,818 18,311 17,926 Other lending subsidiaries 8,668 8,627 8,652 8,029 7,797 Other acquired loans 38 42 48 53 57 Total loans and leases held for investment (excluding covered loans) 102,815 100,697 98,540 97,143 96,696 Covered loans 4,672 5,109 5,342 5,625 5,927 Total loans and leases held for investment 107,487 105,806 103,882 102,768 102,623 Loans held for sale 2,916 2,717 1,776 1,573 2,671 Total loans and leases 110,403 108,523 105,658 104,341 105,294 Total earning assets 150,494 147,364 141,259 134,235 133,331 Nonearning assets 23,475 24,132 24,261 23,495 23,600 Total assets $ 173,969 $ 171,496 $ 165,520 $ 157,730 $ 156,931 Liabilities and Shareholders' Equity Deposits Noninterest-bearing deposits $ 26,173 $ 25,216 $ 23,370 $ 22,151 $ 20,990 Interest checking 19,712 19,467 19,004 18,337 17,622 Money market and savings 45,667 44,789 42,174 39,388 38,724 Certificates and other time deposits 32,942 32,290 30,140 25,977 26,815 Foreign office deposits - interest-bearing 112 163 368 613 1,463 Total deposits 124,606 121,925 115,056 106,466 105,614 Fed funds purchased, repos and other borrowings 3,452 3,727 4,307 5,486 7,286 Long-term debt 21,720 21,689 22,347 23,114 21,879 Other liabilities 6,362 6,400 6,259 5,592 5,479 Total liabilities 156,140 153,741 147,969 140,658 140,258 Shareholders' equity 17,829 17,755 17,551 17,072 16,673 Total liabilities and shareholders' equity $ 173,969 $ 171,496 $ 165,520 $ 157,730 $ 156,931 Average balances exclude basis adjustments for fair value hedges. (1) Total securities include securities available for sale and securities held to maturity. Return to Table of Contents 11 BB&T Corporation Average Balances and Rates - Quarters (Dollars in millions) Quarter Ended March 31, 2012 December 31, 2011 (1) Interest (2) Interest (2) Average Income/ Yields/ Average Income/ Yields/ Balances Expense Rates Balances Expense Rates Assets Total securities, at amortized cost (3) U.S. government-sponsored entities (GSE) $ 820 $ 3 1.54 % $ 709 $ 2 1.57 % Mortgage-backed securities issued by GSE 31,742 174 2.20 31,053 164 2.12 States and political subdivisions 1,858 27 5.84 1,861 28 5.82 Non-agency mortgage-backed securities 411 6 5.98 459 8 7.26 Other securities 532 2 1.64 544 2 1.61 Covered securities 1,226 34 11.02 1,241 43 13.89 Total securities 36,589 246 2.70 35,867 247 2.76 Other earning assets 3,502 7 0.76 2,974 4 0.57 Loans and leases Commercial loans and leases Commercial and industrial 36,021 362 4.04 35,232 368 4.14 Commercial real estate—other 10,678 101 3.81 10,839 105 3.82 Commercial real estate—residential ADC 1,989 18 3.58 2,298 20 3.46 Direct retail lending 14,674 178 4.89 14,141 179 5.03 Sales finance loans 7,516 80 4.27 7,308 84 4.56 Revolving credit loans 2,175 46 8.51 2,159 48 8.68 Residential mortgage loans 21,056 239 4.54 20,051 232 4.65 Other lending subsidiaries 8,668 249 11.53 8,627 247 11.36 Other acquired loans 38 4 39.18 42 4 37.22 Total loans and leases held for investment (excluding covered loans) 102,815 1,277 4.99 100,697 1,287 5.08 Covered loans 4,672 224 19.32 5,109 244 18.96 Total loans and leases held for investment 107,487 1,501 5.61 105,806 1,531 5.75 Loans held for sale 2,916 26 3.62 2,717 25 3.71 Total loans and leases 110,403 1,527 5.56 108,523 1,556 5.69 Total earning assets 150,494 1,780 4.75 147,364 1,807 4.88 Nonearning assets 23,475 24,132 Total assets $ 173,969 $ 171,496 Liabilities and Shareholders' Equity Interest-bearing deposits Interest checking $ 19,712 6 0.13 $ 19,467 7 0.15 Money market and savings 45,667 22 0.19 44,789 24 0.21 Certificates and other time deposits 32,942 93 1.13 32,290 106 1.30 Foreign office deposits - interest-bearing 112 - 0.03 163 - 0.03 Total interest-bearing deposits 98,433 121 0.49 96,709 137 0.56 Fed funds purchased, repos and other borrowings 3,452 1 0.23 3,727 2 0.24 Long-term debt 21,720 185 3.41 21,689 179 3.28 Total interest-bearing liabilities 123,605 307 1.00 122,125 318 1.04 Noninterest-bearing deposits 26,173 25,216 Other liabilities 6,362 6,400 Shareholders' equity 17,829 17,755 Total liabilities and shareholders' equity $ 173,969 $ 171,496 Average interest-rate spread 3.75 3.84 Net interest income/ net interest margin $ 1,473 3.93 % $ 1,489 4.02 % Taxable-equivalent adjustment $ 37 $ 37 Applicable ratios are annualized. ( 1) Excludes basis adjustments for fair value hedges. (2) Yields are on a fully taxable-equivalent basis. (3) Total securities include securities available for sale and securities held to maturity. Return to Table of Contents 12 BB&T Corporation Average Balances and Rates - Quarters (Dollars in millions) Quarter Ended September 30, 2011 June 30, 2011 March 31, 2011 Interest (2) Interest (2) Interest (2) Average Income/ Yields/ Average Income/ Yields/ Average Income/ Yields/ Balances Expense Rates Balances Expense Rates Balances Expense Rates Assets Total securities, at amortized cost (3) U.S. government-sponsored entities (GSE) $ 236 $ 1 0.88 % $ 106 $ - 1.91 % $ 93 $ 1 2.41 % Mortgage-backed securities issued by GSE 27,104 129 1.89 22,516 95 1.69 20,409 84 1.65 States and political subdivisions 1,864 26 5.78 1,889 28 5.74 1,969 27 5.55 Non-agency mortgage-backed securities 511 9 6.90 547 8 6.44 595 10 6.38 Other securities 598 2 1.55 745 3 1.49 750 3 1.56 Covered securities 1,254 45 14.21 1,257 43 13.66 1,243 37 12.06 Total securities 31,567 212 2.68 27,060 177 2.62 25,059 162 2.59 Other earning assets 4,034 6 0.51 2,834 4 0.62 2,978 6 0.80 Loans and leases Commercial loans and leases Commercial and industrial 34,280 363 4.21 33,647 356 4.25 33,433 359 4.35 Commercial real estate—other 11,069 105 3.78 11,287 107 3.79 11,368 108 3.84 Commercial real estate—residential ADC 2,576 23 3.53 2,933 26 3.56 3,281 28 3.50 Direct retail lending 13,754 177 5.10 13,629 175 5.15 13,672 174 5.17 Sales finance loans 7,234 87 4.78 7,184 90 4.99 7,080 91 5.23 Revolving credit loans 2,109 46 8.77 2,070 45 8.75 2,082 46 8.90 Residential mortgage loans 18,818 228 4.83 18,311 219 4.80 17,926 223 4.97 Other lending subsidiaries 8,652 246 11.28 8,029 233 11.68 7,797 227 11.76 Other acquired loans 48 4 33.74 53 5 34.52 57 4 31.68 Total loans and leases held for investment (excluding covered loans) 98,540 1,279 5.16 97,143 1,256 5.19 96,696 1,260 5.27 Covered loans 5,342 273 20.29 5,625 274 19.47 5,927 262 17.96 Total loans and leases held for investment 103,882 1,552 5.94 102,768 1,530 5.97 102,623 1,522 6.00 Loans held for sale 1,776 18 3.98 1,573 16 4.01 2,671 23 3.48 Total loans and leases 105,658 1,570 5.91 104,341 1,546 5.94 105,294 1,545 5.94 Total earning assets 141,259 1,788 5.03 134,235 1,727 5.16 133,331 1,713 5.19 Nonearning assets 24,261 23,495 23,600 Total assets $ 165,520 $ 157,730 $ 156,931 Liabilities and Shareholders' Equity Interest-bearing deposits Interest checking $ 19,004 8 0.16 $ 18,337 8 0.16 $ 17,622 7 0.17 Money market and savings 42,174 30 0.29 39,388 35 0.35 38,724 40 0.42 Certificates and other time deposits 30,140 112 1.47 25,977 111 1.72 26,815 124 1.88 Foreign office deposits - interest-bearing 368 - 0.04 613 (2) (0.97 ) 1,463 - (0.26 ) Total interest-bearing deposits 91,686 150 0.65 84,315 152 0.72 84,624 171 0.82 Fed funds purchased, repos and other borrowings 4,307 3 0.31 5,486 4 0.22 7,286 5 0.30 Long-term debt 22,347 181 3.22 23,114 181 3.14 21,879 216 3.97 Total interest-bearing liabilities 118,340 334 1.12 112,915 337 1.19 113,789 392 1.39 Noninterest-bearing deposits 23,370 22,151 20,990 Other liabilities 6,259 5,592 5,479 Shareholders' equity 17,551 17,072 16,673 Total liabilities and shareholders' equity $ 165,520 $ 157,730 $ 156,931 Average interest-rate spread 3.91 3.97 3.80 Net interest income/ net interest margin $ 1,454 4.09 % $ 1,390 4.15 % $ 1,321 4.01 % Taxable-equivalent adjustment $ 38 $ 36 $ 36 Applicable ratios are annualized. (1) Excludes basis adjustments for fair value hedges. (2) Yields are on a fully taxable-equivalent basis. (3) Total securities include securities available for sale and securities held to maturity. Return to Table of Contents 13 BB&T Corporation Credit Quality (Dollars in millions) As of March 31 Dec. 31 Sept. 30 June 30 March 31 2012 2011 2011 2011 2011 Nonperforming assets (1) Nonaccrual loans and leases Commercial loans and leases Commercial and industrial $ 685 $ 582 $ 579 $ 611 $ 594 Commercial real estate—other 312 394 438 467 508 Commercial real estate—residential ADC 312 376 428 460 568 Direct retail lending 139 142 151 172 182 Sales finance loans 15 7 7 7 9 Residential mortgage loans (6) 320 308 298 292 511 Other lending subsidiaries 60 63 56 52 55 Total nonaccrual loans and leases held for investment 1,843 1,872 1,957 2,061 2,427 Loans held for sale - - 26 116 189 Total nonaccrual loans and leases 1,843 1,872 1,983 2,177 2,616 Foreclosed real estate (2) 378 536 950 1,147 1,211 Other foreclosed property 35 42 36 29 36 Total nonperforming assets (excluding covered assets) (2) $ 2,256 $ 2,450 $ 2,969 $ 3,353 $ 3,863 Performing troubled debt restructurings (TDRs) (3) Commercial loans and leases Commercial and industrial $ 76 $ 74 $ 64 $ 100 $ 125 Commercial real estate—other 82 117 124 153 233 Commercial real estate—residential ADC 30 44 55 105 120 Direct retail lending 117 146 141 143 146 Sales finance loans 7 8 6 6 5 Revolving credit loans 61 62 63 62 62 Residential mortgage loans (7) 589 608 568 570 587 Other lending subsidiaries 53 50 46 39 31 Total performing TDRs (7) $ 1,015 $ 1,109 $ 1,067 $ 1,178 $ 1,309 Loans 90 days or more past due and still accruing Commercial loans and leases Commercial and industrial $ 2 $ 2 $ 1 $ 4 $ 6 Commercial real estate—other 1 - 2 4 20 Commercial real estate—residential ADC - 5 Direct retail lending 48 55 52 59 59 Sales finance loans 13 18 19 21 23 Revolving credit loans 14 17 15 16 18 Residential mortgage loans (8)(10) 72 104 91 90 124 Other lending subsidiaries 6 5 5 7 6 Other acquired loans 1 1 2 2 2 Total loans 90 days past due and still accruing (excluding covered loans) (4)(8)(10) $ 157 $ 202 $ 187 $ 203 $ 263 Loans 30-89 days past due Commercial loans and leases Commercial and industrial $ 62 $ 85 $ 76 $ 72 $ 137 Commercial real estate—other 26 22 27 35 54 Commercial real estate—residential ADC 8 14 27 25 40 Direct retail lending 135 161 148 154 166 Sales finance loans 50 75 67 68 67 Revolving credit loans 20 22 23 22 24 Residential mortgage loans (9)(11) 397 479 445 426 444 Other lending subsidiaries 172 273 243 198 166 Other acquired loans - 1 1 - 1 Total loans 30-89 days past due (excluding covered loans) (5)(9)(11) $ 870 $ 1,132 $ 1,057 $ 1,000 $ 1,099 (1 ) Covered and other acquired loans are considered to be performing due to the application of the accretion method. Covered loans that are contractually past due are noted in the footnotes below. (2 ) Excludes foreclosed real estate totaling $364 million, $378 million, $355 million, $348 million and $362 million at March 31, 2012, December 31, 2011, September 30, 2011, June 30, 2011 and March 31, 2011, respectively, that are covered by FDIC loss sharing agreements. (3 ) Excludes TDRs that are nonperforming totaling $263 million, $280 million, $319 million, $381 million and $479 million at March 31, 2012, December 31, 2011, September 30, 2011, June 30, 2011 and March 31, 2011, respectively. These amounts are included in total nonperforming assets. (4 ) Excludes loans past due 90 days or more that are covered by FDIC loss sharing agreements totaling $677 million, $736 million, $872 million, $935 million and $1.2 billion at March 31, 2012, December 31, 2011, September 30, 2011, June 30, 2011 and March 31, 2011, respectively. (5 ) Excludes loans past due 30-89 days that are covered by FDIC loss sharing agreements totaling $258 million, $222 million, $211 million, $308 million and $252 million at March 31, 2012, December 31, 2011, September 30, 2011, June 30, 2011 and March 31, 2011, respectively. (6 ) Includes a reduction of $231 million in mortgage loans during the second quarter of 2011 in connection with BB&T's NPL disposition strategy. (7 ) Excludes restructured mortgage loans that are government guaranteed totaling $242 million, $236 million, $214 million, $184 million, and $148 million at March 31, 2012, December 31, 2011, September 30, 2011, June 30, 2011 and March 31, 2011, respectively. Includes mortgage loans held for sale. (8 ) Excludes mortgage loans past due 90 days or more that are government guaranteed totaling $218 million, $206 million, $185 million, $162 million and $187 million at March 31, 2012, December 31, 2011,September 30, 2011, June 30, 2011 and March 31, 2011, respectively. Includes past due mortgage loans held for sale. (9 ) Excludes mortgage loans past due 30-89 days that are government guaranteed totaling $82 million, $91 million, $82 million, $78 million and $71 million at March 31, 2012, December 31, 2011, September 30, 2011, June 30, 2011 and March 31, 2011, respectively. Includes past due mortgage loans held for sale. (10) Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase that are past due 90 days or more totaling $439 million, $426 million, $389 million, $389 million and $406 million at March 31, 2012, December 31, 2011, September 30, 2011, June 30, 2011 and March 31, 2011, respectively. (11) Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase that are past due 30-89 days totaling $5 million, $7 million, $7 million, $7 million and $6 million at March 31, 2012, December 31, 2011, September 30, 2011, June 30, 2011 and March 31, 2011, respectively. Return to Table of Contents 14 BB&T Corporation Credit Quality (Dollars in millions) As of/For the Quarter Ended March 31 Dec. 31 Sept. 30 June 30 March 31 Allowance for credit losses Beginning balance $ 2,285 $ 2,406 $ 2,575 $ 2,691 $ 2,755 Provision for credit losses (excluding covered loans) 285 223 243 313 340 Provision for covered loans 3 49 7 15 - Charge-offs Commercial loans and leases Commercial and industrial (63 ) (81 ) (102 ) (62 ) (78 ) Commercial real estate—other (73 ) (60 ) (64 ) (81 ) (68 ) Commercial real estate—residential ADC (54 ) (92 ) (61 ) (78 ) (71 ) Direct retail lending (57 ) (58 ) (74 ) (66 ) (78 ) Sales finance loans (7 ) (8 ) (7 ) (7 ) (10 ) Revolving credit loans (22 ) (21 ) (23 ) (24 ) (27 ) Residential mortgage loans (1) (42 ) (45 ) (41 ) (129 ) (54 ) Other lending subsidiaries (60 ) (53 ) (42 ) (43 ) (52 ) Covered loans (15 ) (13 ) (53 ) - - Total charge-offs (393 ) (431 ) (467 ) (490 ) (438 ) Recoveries Commercial loans and leases Commercial and industrial 4 6 9 9 4 Commercial real estate—other 3 3 6 6 3 Commercial real estate—residential ADC 8 5 9 7 4 Direct retail lending 10 10 10 8 9 Sales finance loans 3 2 2 3 2 Revolving credit loans 5 5 4 5 5 Residential mortgage loans 1 2 1 1 1 Other lending subsidiaries 7 5 7 7 6 Total recoveries 41 38 48 46 34 Net charge-offs (352 ) (393 ) (419 ) (444 ) (404 ) Ending balance $ 2,221 $ 2,285 $ 2,406 $ 2,575 $ 2,691 Allowance for credit losses Allowance for loan and lease losses (excluding covered loans) $ 2,044 $ 2,107 $ 2,242 $ 2,357 $ 2,497 Allowance for covered loans 137 149 113 159 144 Reserve for unfunded lending commitments 40 29 51 59 50 Total $ 2,221 $ 2,285 $ 2,406 $ 2,575 $ 2,691 (1) Includes charge-offs of $87 million in the second quarter of 2011 in connection with BB&T's NPL disposition strategy. Return to Table of Contents 15 BB&T Corporation Credit Quality As of/For the Quarter Ended March 31 Dec. 31 Sept. 30 June 30 March 31 2012 2011 2011 2011 2011 Asset Quality Ratios (including amounts related to covered loans and covered foreclosed property) Loans 30-89 days past due and still accruing as a percentage of total loans and leases (1)(2) 1.02 % 1.22 % 1.18 % 1.24 % 1.29 % Loans 90 days or more past due and still accruing as a percentage of total loans and leases (1)(2) 0.75 0.84 0.99 1.08 1.36 Nonperforming loans and leases as a percentage of total loans and leases 1.67 1.68 1.85 2.07 2.49 Nonperforming assets as a percentage of: Total assets 1.50 1.62 1.98 2.32 2.69 Loans and leases plus foreclosed property 2.35 2.52 3.05 3.46 3.97 Net charge-offs as a percentage of average loans and leases 1.28 1.44 1.57 1.71 1.56 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.02 2.10 2.25 2.43 2.58 Ratio of allowance for loan and lease losses to: Net charge-offs 1.54 X 1.45 X 1.42 X 1.41 X 1.61 X Nonperforming loans and leases held for investment 1.18 1.21 1.20 1.22 1.09 Asset Quality Ratios (excluding amounts related to covered loans and covered foreclosed property) (3) Loans 30-89 days past due and still accruing as a percentage of total loans and leases (1)(2) 0.82 % 1.06 % 1.03 % 1.00 % 1.11 % Loans 90 days or more past due and still accruing as a percentage of total loans and leases (1)(2) 0.15 0.19 0.18 0.20 0.27 Nonperforming loans and leases as a percentage of total loans and leases 1.74 1.76 1.94 2.18 2.64 Nonperforming assets as a percentage of: Total assets 1.33 1.45 1.83 2.18 2.56 Loans and leases plus foreclosed property 2.12 2.29 2.88 3.32 3.85 Net charge-offs as a percentage of average loans and leases (4) 1.28 1.46 1.44 1.80 1.65 Allowance for loan and lease losses as a percentage of loans and leases held for investment 1.97 2.05 2.25 2.41 2.58 Ratio of allowance for loan and lease losses to: Net charge-offs 1.51 X 1.40 X 1.55 X 1.32 X 1.52 X Nonperforming loans and leases held for investment 1.11 1.13 1.15 1.14 1.03 Applicable ratios are annualized. (1) Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase. Refer to the footnotes on page 14 of this supplement for amounts related to these loans. (2) Excludes mortgage loans guaranteed by the government. Refer to the footnotes on page 14 of this supplement for amounts related to these loans. (3) These asset quality ratios have been adjusted to remove the impact of covered loans and covered foreclosed property. Appropriate adjustments to the numerator and denominator have been reflected in the calculation of these ratios. Management believes the inclusion of covered loans in certain asset quality ratios that include nonperforming assets, past due loans or net charge-offs in the numerator or denominator results in distortion of these ratios and they may not be comparable to other periods presented or to other portfolios that were not impacted by purchase accounting. (4) Excluding the impact of losses and balances associated with BB&T's NPL disposition strategy, the adjusted net charge-offs ratio would have been 1.46% for the second quarter of 2011. Return to Table of Contents 16 BB&T Corporation Credit Quality - Supplemental Information (Dollars in millions) As of March 31, 2012 Past Due 30-89 Past Due 90+ Current Status Days Days Total Performing restructurings: (1) Commercial loans Commercial and industrial $ 75 98.7 % $ - - % $ 1 1.3 % $ 76 Commercial real estate—other 81 98.8 1 1.2 - - 82 Commercial real estate—residential ADC 30 100.0 - 30 Direct retail lending 109 93.1 7 6.0 1 0.9 117 Sales finance loans 6 85.7 - - 1 14.3 7 Revolving credit loans 50 82.0 6 9.8 5 8.2 61 Residential mortgage loans (2) 504 85.6 72 12.2 13 2.2 589 Other lending subsidiaries 48 90.6 5 9.4 - - 53 Total performing restructurings 903 88.9 91 9.0 21 2.1 1,015 Nonperforming restructurings (3) 79 30.1 43 16.3 141 53.6 263 Total restructurings (2) $ 982 76.8 % $ 134 10.5 % $ 162 12.7 % $ 1,278 (1) Past due performing restructurings are included in past due disclosures. (2) Excludes restructured mortgage loans that are government guaranteed totaling $242 million. (3) Nonperforming restructurings are included in nonaccrual loan disclosures. Quarter Ended March 31 Dec. 31 Sept. 30 June 30 March 31 2012 2011 2011 2011 2011 Net charge-offs as a percentage of average loans and leases: Commercial loans and leases Commercial and industrial 0.66 % 0.84 % 1.08 % 0.64 % 0.90 % Commercial real estate—other 2.64 2.11 2.09 2.64 2.33 Commercial real estate—residential ADC 9.37 14.84 8.06 9.62 8.34 Direct retail lending 1.29 1.36 1.84 1.70 2.06 Sales finance loans 0.23 0.34 0.28 0.24 0.42 Revolving credit loans 3.12 3.13 3.30 3.77 4.33 Residential mortgage loans 0.78 0.86 0.84 2.80 1.20 Other lending subsidiaries 2.45 2.16 1.61 1.83 2.39 Covered loans 1.29 0.99 3.97 - - Total loans and leases (1) 1.28 1.44 1.57 1.71 1.56 Total loans and leases, excluding covered loans (1) 1.28 1.46 1.44 1.80 1.65 Applicable ratios are annualized. (1) Total loans and leases includes loans held for sale. Return to Table of Contents 17 BB&T Corporation Capital Information - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) As of / Quarter Ended March 31 Dec. 31 Sept. 30 June 30 March 31 2012 2011 2011 2011 2011 Selected Capital Information (1) Risk-based capital Tier 1 $ 15,205 $ 14,913 $ 14,696 $ 14,363 $ 14,100 Total 19,343 18,802 18,837 18,641 18,389 Risk-weighted assets (2) 119,304 119,725 117,020 116,041 116,484 Average quarterly tangible assets 167,749 165,349 159,268 151,677 151,049 Risk-based capital ratios Tier 1 % 12.5 % 12.6 % 12.4 % 12.1 % Total 15.7 16.1 16.1 15.8 Leverage capital ratio 9.0 9.2 9.5 9.3 Equity as a percentage of total assets 10.0 10.5 10.7 10.6 Book value per common share $ $ 24.98 $ 25.07 $ 24.37 $ 23.86 Selected Non-GAAP Capital Information (3) Tangible common equity as a percentage of tangible assets % 6.9 % 7.1 % 7.2 % 7.2 % Tier 1 common equity as a percentage of risk-weighted assets 9.7 9.8 9.6 9.3 Tangible book value per common share $ $ 16.73 $ 16.42 $ 15.95 $ 15.59 Calculations of Tier 1 common equity and tangible assets and related measures: Tier 1 equity $ 15,205 $ 14,913 $ 14,696 $ 14,363 $ 14,100 Less: Qualifying restricted core capital elements 3,250 3,249 3,249 3,248 Tier 1 common equity $ 11,955 $ 11,663 $ 11,447 $ 11,114 $ 10,852 Total assets $ 174,752 $ 174,579 $ 167,677 $ 159,310 $ 157,039 Less: Intangible assets, net of deferred taxes 6,406 6,330 6,353 6,374 Plus: Regulatory adjustments, net of deferred taxes 421 99 389 572 Tangible assets $ 168,677 $ 168,594 $ 161,446 $ 153,346 $ 151,237 Total risk-weighted assets (2) $ 119,304 $ 119,725 $ 117,020 $ 116,041 $ 116,484 Tangible common equity as a percentage of tangible assets % 6.9 % 7.1 % 7.2 % 7.2 % Tier 1 common equity as a percentage of risk-weighted assets 9.7 9.8 9.6 9.3 Tier 1 common equity $ 11,955 $ 11,663 $ 11,447 $ 11,114 $ 10,852 Outstanding shares at end of period (in thousands) 698,454 697,143 697,101 696,894 696,285 Tangible book value per common share $ $ 16.73 $ 16.42 $ 15.95 $ 15.59 (1) Current quarter regulatory capital information is preliminary. (2) Risk-weighted assets are determined based on regulatory capital requirements. Under the regulatory framework for determining risk-weighted assets each asset class is assigned a risk-weighting of 0%, 20%, 50% or 100% based on the underlying risk of the specific asset class. In addition, off balance sheet exposures are first converted to a balance sheet equivalent amount and subsequently assigned to one of the four risk-weightings. (3) Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. BB&T's management uses these measures to assess the quality of capital and believes that investors may find them useful in their analysis of the Corporation. These capital measures are not necessarily comparable to similar capital measures that may be presented by other companies. Return to Table of Contents 18 BB&T Corporation Selected Items & Additional Information (Dollars in millions, except per share data) Favorable (Unfavorable) Selected Items Pre -Tax After -Tax First Quarter 2012 Tax related items, net (1) Other noninterest income $ (42 ) $ (50 ) Leveraged lease write-downs Other noninterest expense (15 ) (10 ) Fourth Quarter 2011 Losses/write-downs related to NPL disposition strategy Other noninterest income (11 ) (7 ) VISA indemnification Other noninterest expense (11 ) (7 ) Third Quarter 2011 Losses/write-downs related to NPL disposition strategy Other noninterest income (37 ) (23 ) Leveraged lease sale Other noninterest expense (16 ) 10 Second Quarter 2011 Losses/write-downs related to NPL disposition strategy Other noninterest income (27 ) (17 ) First Quarter 2011 Losses/write-downs related to NPL disposition strategy Other noninterest income (74 ) (46 ) As of / Quarter Ended March 31 Dec. 31 Sept. 30 June 30 March 31 2012 2011 2011 2011 2011 Selected Mortgage Banking Information Income statement impact of mortgage servicing rights valuation MSRs fair value increase (decrease) $ 93 $ (23 ) $ (299 ) $ (61 ) $ 41 MSRs hedge gains (losses) (53 ) 45 329 59 (39 ) Net $ 40 $ 22 $ 30 $ (2 ) $ 2 Residential mortgage loan originations $ 8,250 $ 8,424 $ 5,549 $ 3,888 $ 5,802 Residential mortgage servicing portfolio (2) Loans serviced for others 70,318 67,066 66,305 65,872 64,894 Bank-owned loans serviced 24,308 24,574 22,413 20,956 21,174 Total servicing portfolio 94,626 91,640 88,718 86,828 86,068 Weighted-average coupon rate 4.89 % 5.02 % 5.10 % 5.14 % 5.17 % Weighted-average servicing fee 0.332 0.338 0.341 0.344 0.346 Selected Miscellaneous Information Derivatives notional amount $ 69,059 $ 67,581 $ 67,403 $ 58,060 $ 57,160 Fair value of derivatives (78 ) 19 207 (29 ) (77 ) Accumulated comprehensive income related to securities, net of tax (3) 134 50 159 (128 ) (307 ) Common stock prices High 31.94 25.57 27.36 27.81 29.60 Low 25.26 19.76 18.92 25.24 25.95 End of period 31.39 25.17 21.33 26.84 27.45 Banking offices 1,773 1,779 1,780 1,778 1,781 ATMs 2,436 2,483 2,484 2,475 2,476 FTEs 31,185 31,774 31,684 31,617 31,365 (1) Includes write-downs of investments in affordable housing and other tax adjustments. (2) Amounts reported are unpaid principal balance. (3) Includes the impact of the FDIC loss sharing agreements on the covered securities. Return to Table of Contents 19 BB&T Corporation NON-GAAP Reconciliation Table Quarter Ended March 31 Dec. 31 Sept. 30 June 30 March 31 NON-GAAP Reconciliation Table 2012 2011 2011 2011 2011 Efficiency ratio - GAAP 59.0 % 67.1 % 66.1 % 64.1 % 67.4 % Effect of securities gains (losses), net (0.2 ) 2.4 (1.0 ) - - Effect of merger-related and restructuring charges, net (0.5 ) (0.7 ) - (0.1 ) 0.1 Effect of losses/write-downs on NPL disposition loans - (0.2 ) (0.9 ) (0.7 ) (2.1 ) Effect of FDIC loss share accounting 0.1 0.9 0.1 0.3 - Effect of affordable housing investments write-down (1.0 ) - Effect of foreclosed property expense (3.9 ) (14.5 ) (7.8 ) (6.6 ) (7.0 ) Effect of leveraged lease sale/write-downs (0.6 ) - (0.8 ) - - Effect of VISA indemnification - (0.5 ) - - - Effect of amortization of intangibles (0.9 ) (1.0 ) (1.1 ) (1.2 ) (1.3 ) Efficiency ratio - reported 52.0 53.5 54.6 55.8 57.1 Fee income ratio - GAAP 37.1 % 38.2 % 32.2 % 36.1 % 35.1 % Effect of securities gains (losses), net 0.2 (2.7 ) 1.1 - - Effect of losses/write-downs on NPL disposition loans - 0.3 1.1 0.7 2.2 Effect of affordable housing investments write-down 1.1 - Effect of FDIC loss share accounting 2.6 2.6 4.9 4.0 2.8 Fee income ratio - reported 41.0 38.4 39.3 40.8 40.1 Return to Table of Contents 20
